DETAILED ACTION
This action is in response to an application filed 6/10/2021 wherein claims 1-8 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 6/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rear imaging section” and “rear lateral imaging section” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the display device for vehicle, display method for vehicle, and storage medium of the instant invention.
The instant invention is a display device for a vehicle. A rear imaging section captures images rearward of the vehicle. A rear lateral imaging section captures images laterally rearward of the vehicle. A processor is coupled to memory wherein the processor generates a combined image in which a rear processed image, which is obtained by processing a rear image captured by the rear imaging section in accordance with a first predetermined parameter, and rear lateral processed images, which are obtained by processing rear lateral images captured by the rear lateral imaging section in accordance with a second predetermined parameter, are combined into a single image. The processor displays the combined image at a display unit. The processor identifies an object that exists in at least one of the rear image or the rear lateral images. Relative information of the object is acquired including relative position and relative speed of the identified object with respect to the vehicle. The relative information also includes blind spot regions of the combined image, which are regions that are not depicted in the combined image and that are formed in conjunction with generation of the combined image. In a case of determining, on the basis of the acquired relative information of the object, that the identified object will 
	The closest prior art of record is Asai et al. (US 2019/0174065) (hereinafter Asai). Asai discloses a display device for a vehicle [¶0025] wherein cameras are mounted to capture images of the vehicle's surroundings. The cameras include a rear camera as well as left and right lateral/side cameras that observe the rear sides of the vehicle [¶0026-¶0028]. The images from the cameras are processed and synthesized to produce a combined image containing image content from each camera [¶0035]. Parameters including a synthesizing plane and trimming areas determine how the images will be processed in order to generate the respective image portions in the composite image [¶0032-¶0035]. A rear vehicle sensor determines whether another vehicle (object) is rearward the vehicle and determines an inter-vehicle distance representing the distance between the self-vehicle and the rear vehicle [¶0045-¶0047]. The inter-vehicle distance is compared to a threshold and when the rear vehicle is within a threshold distance of the self-vehicle, the composite image is switched such that the images from the cameras are processed differently. Specifically the synthesizing plane and trimming areas are changed as compared to when the inter-vehicle distance is greater than the threshold [¶0047-¶0050, ¶0054-¶0059]. The composite image is output to a display for viewing by the vehicle's operator [¶0036].  
	Another notable prior art of record is Park et al. (US 2019/0126825) (hereinafter Park). Park also discloses a display device for a vehicle [¶0049]. Cameras including a rear camera, a left side camera, and a right side camera are mounted on the vehicle and capture images of the vehicle's rear and lateral sides [Fig.2, ¶0034-¶0035]. Images from the cameras can be synthesized to generate a single composite image [¶0052]. Objects are detected in the captured images and an object of interest is selected [¶0073-¶0074]. Information on the objects can be determined including the speed of the object and motion vectors representing the object's motion [¶0057]. Depending on the speed or motion vector of the object of interest, the field of view of the cameras and/or the portion of the camera images used for image synthesis is modified. For example, when the speed of the object of interest is fast, the field of view of the rear camera is increased [Fig.12A, Fig.12B, ¶0131-¶0133]. As another example, when the motion vector of the object of interest represents a high speed value, the field of view of the rear camera is increased 
	Thus both Asai and Park have similar features as the instant invention. Specifically, Asai and Park include imaging arrangements similar to the instant invention including a vehicle rear camera as well as lateral/side cameras for capturing regions adjacent and to the rear of the vehicle. The instant invention, Asai, and Park all determine objects exterior to the self-vehicle and change the processing of camera images based thereon, wherein a composite image is generated using the processed images and the composite image is output to a display. However, the combination of Asai and Park fails to render the instant invention obvious for the following reasons. 
	With respect to Asai, although Asai has the ability to detect a rear vehicle using a rear vehicle sensor and/or using camera images and thus can detect objects existing in the images, Asai does not determine the speed of the rear vehicle/object like the instant invention. Additionally, although Asai changes the processing of the images based on the detected object, the processing is different from that of the instant invention. The instant invention requires that "relative information" including the relative position of the object with respect to the self-vehicle, the relative speed of the object with respect to the self-vehicle, and blind spot information of the combined image (which represents regions that are not depicted in the combined image) is all acquired by a processor. The relative information is then used to determine that the object will disappear from the combined image due to the object approaching the determined blind spot regions [claim 1]. Asai acknowledges that there may be blind spots in ¶0039-¶0041, ¶0057-¶0059, and ¶0066, however nowhere does Asai disclose that these blind spot regions are acquired by a processor along with object speed and positional information and used to determine that an object will enter a blind spot like the instant invention. Rather, as disclosed by Asai the inter-vehicle distance compared to threshold distances are used to determine how to change the processing of the captured images. 
	With respect to Park, although Park discloses detecting the speed of objects, this is not enough to cure the deficiencies of Asai. Specifically, Park discloses that the speed of the object is used in a manner similar to Asai but does not disclose that the object speed, object position, and determined blind spot regions within the composite image are used to determine whether or not the object will disappear due to blind spot regions wherein the processing of images is changed based thereon. As disclosed by Park, the speed is used to determine a motion vector of the object [¶0075-¶0077] which as noted above is then used to determine whether the object is travelling at a fast or slow speed wherein the processing of images is adapted based on whether the object is a fast/slow speed object. Park is silent on any blind spot region determination and appears to composite/process the images independent of any camera blind spots or any determination that the object will enter a blind spot region. 
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        January 26, 2022